             Case 2:21-cv-00195-SAB                  ECF No. 13          filed 09/07/21     PageID.46 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                                  for the_
                                                     Eastern District of Washington
                                                                                                              Sep 07, 2021
            RAYMOND WETMORE-TINNEY,                                                                                SEAN F. MCAVOY, CLERK


                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:21-CV-00195-SAB
     SUPERIOR COURT, JOHN DOE, JANE DOE,                             )
   SPOKANE PROSECUTORS’ OFFICE, SPOKANE                              )
  COUNTY JAIL and JAIL COMMANDER BARBER,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: This action is DISMISSED without prejudice to Petitioner seeking appropriate relief in his state court criminal
’
              proceedings.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge           Stanley A. Bastian.




Date: 09/07/2021                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Mishani Jack-Gonzalez
                                                                                          (By) Deputy Clerk

                                                                             Mishani Jack-Gonzalez
